DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a compound of formula (I) as set forth in claim 1.
Group II, claim(s) 12-16, drawn to a method of treating, inhibiting, and/or preventing a cancer in a subject as set forth in claim 12.
Group III, claim(s) 17-23, drawn to a method for imaging and/or detecting a tumor, monitoring the progression of a cancer in a subject as set forth in claims 17 and 20.
Group I lack unity of invention because even though the inventions of these groups require the technical feature of compound of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jin Zhang et al. (Bioorg and Med Chem, 23, 976-984, 2015) in view of Pomper et al. (US 2011/ 0176998 ). Zhang discloses synthesis of benzoimidazole derivative of compound of formula (I). Zhang does not teach compound of formula (I) is labeled with a positron-emitting radioactive 18F radiohalide. Pomper teaches a compound of formula similar to formula (I) (Fig. 11A, Mebendazole) and methods that are useful for tumor imaging. In specific embodiments, Pomper discloses nucleoside analogs and labeled with a radioisotope,  e.g., a radioisotope of iodine, fluorine, or astatine (0026). It would have been obvious to combine the teaching of Pomper because Zhang teaches a compound which is useful for treating liver cancer caused by hepatitis B virus (HBV). It would have been obvious to a person having ordinary skill in the art to prepare the analog which is labeled with a stable isotope of halogen by routine experimentation in order to identify the compound useful for noninvasive imaging of tumors in a subject.
During a telephone conversation with Robert Netter on 06/13/2022 a provisional election was made without traverse to prosecute the invention of Group I, claim1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin Zhang et al., (Bioorg Med Chem, 23, 976-984, 2015).
Zhang discloses synthesis of compound of formula (I): 

                                
    PNG
    media_image1.png
    89
    178
    media_image1.png
    Greyscale
, 


wherein R1 is 
    PNG
    media_image2.png
    51
    125
    media_image2.png
    Greyscale
(Table 1, page 979). Compound reads on compound of formula (I), wherein R is a halogen. Thus, the Examiner considers each of the forgoing teachings as clearly anticipating the instantly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pomper et al. (US 2011/0176998) in view of Zbigniew P. Kortylewicz et al. (Medicinal Chemistry, 2009, 5, 171-181).
Pomper discloses compositions and methods for detecting, selecting a treatment method for, monitoring, and treating a neoplasia associated with a viral infection (abstract). In one embodiment, discloses the pharmaceutical composition labeled for the treatment of a neoplasia naturally infected with a virus. The composition includes an effective amount of a viral lytic induction agent, such as a proteasome inhibitor, a microtubule disrupting agent, a glucocorticoid or steroid hormone, a nucleoside analog, and an anti-inflammatory agent preferably at a sufficient amount to induce viral gene expression or viral replication in a subject to which the composition is administered. Lytic induction agents include, but are not limited to, Bortezomib, Tranilast, Leflunomide, Mebendazol, Cytarabine and Indoprofen (0005). Mebendazol is of formula:
                                    
    PNG
    media_image3.png
    198
    379
    media_image3.png
    Greyscale
(FIG. 11A). In various embodiments of the invention, radionuclide labels for therapeutic methods and compositions of the invention can be an alpha, beta, or gamma particle emitter, for example 90Y,  186Re, 188Re, 64Cu, 67Cu, 212Pb, 212Bi, 123I,  211At,.213Bi, or 131I (0014). 
Pomper fails to specifically disclose Mebendazol is labeled with a radiohalide.
Kortylewicz discloses synthesis of radioiodinated agents for imaging multidrug resistant tumors (abstract). The preparation of target [125I]-radioiodinated compounds (14) and (17) based on the non-carrier-added electrophilic radioiododestannylation of tri-n-butylstannyl precursors (13) and (16) 

    PNG
    media_image4.png
    218
    250
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    339
    439
    media_image5.png
    Greyscale
 

(Scheme 1, page 172). In all reactions, the radioactive product was 87-93 % yield.  Additional disclosure includes that radioiodinated derivatives of the multidrug resistance-reversing reagent MS-209 can be synthesized in high radiochemical yield with no-carrier- added specific activities from their corresponding tributylstannyl precursors.
 It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Lytic induction agents taught by Pomper et al. (i.e., Mebendazol discussed above) by simply incorporating a radioisotope of halogen, such as 125I by electrophilic radioiodostannylation of tri-n-butylstannyl precursor as taught by Kortylewicz because it would advantageously allow non-invasive imaging of tumors by CT imaging, thereby assisting in the diagnosis of cancer disorders using an important isotope in nuclear medicine having optimal half-life and decay characteristics. There would have been a reasonable expectation of success because Kortylewicz teach that radioiodinated derivatives (14) and (17) of the multidrug resistance-reversing agents can be synthesized in high radiochemical yield with no-carrier-added specific activities from their corresponding tributylstannyl precursors and this radiopharmaceutical may also be useful in the evaluation of the MDR emergence in response to chemotherapy.  

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618